Citation Nr: 1748838	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a left ankle disability.


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to December 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2015, the Board denied, inter alia, the Veteran's claim seeking an initial increased rating for his left ankle disability, and remanded several other claims for development, which were subsequently decided by the Board in a September 2015 decision.  The Veteran appealed the Board's denial of his left ankle increased rating claim to the United States Court of Appeals for Veterans Claims (Court), and thereafter, the parties to this appeal entered into a Joint Motion for Partial Remand (Joint Motion) in which they agreed that the insufficient VA examination findings addressing the functional impact of the Veteran's flare-ups of his left ankle disability.  The Court granted the Joint Motion in December 2015, and the Board remanded this claim to obtain sufficient examination findings in April 2016, to specifically include findings regarding pain on range of motion testing, per Correia v. McDonald, 28 Vet. App. 158 (2016).  

However, a review of the examinations performed in May 2016 and May 2017 in conjunction with the Board's remand directives fail to reflect measurements of pain on both active and passive ranges of motion (plantar flexion and dorsiflexion), and in both weight-bearing and nonweight-bearing positions, as requested by the Board.  Accordingly, the claim must be remanded to obtain this requested evidence.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Further, as the Veteran receives ongoing VA treatment for his service-connected left ankle disability, his recent, outstanding VA treatment records must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records since April 2017.

2.  Schedule a VA examination to assess the current severity of the Veteran's service-connected left ankle disability, to include specific findings regarding pain on range of motion testing, per Correia.  

After reviewing the Veteran's claims file and eliciting the history of the Veteran's left ankle disability symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of his left knee disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's left and right ankles should be tested for pain on range of motion testing performed in both weight-bearing and nonweight-bearing positions, and on both active and passive ranges of motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated, to specifically include consideration of the Veteran's reports of his symptoms during such flare-ups.  If this cannot be done, the examiner should explain why.

3.  Finally, readjudicate the Veteran's left ankle disability initial increased rating claim.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




